Title: From Louisa Catherine Johnson Adams to Harriet Welsh, 16 December 1818
From: Adams, Louisa Catherine Johnson
To: Welsh, Harriet


				
					My Dear Harriet
					Washington 16 Decbr. 1818
				
				I scarcly know how to apologize for my remissness in not writing to you sooner but did you know how I am teazed you would excuse most readily any apparent negligence and always assign some sufficient excuse for it Congress is come back and with it all the stormy passions jealousies and petty enmities which are so widely spread against those who either by talents or circumstances have risen to a high station—it is probable you will see my journal and in that you will find a faint sketch of the troubles into which do what we will we are doomed to suffer In consequence of having remained at home some weeks in Respect to my Mothers memory I am charged with assuming such airs as to decline returning any visits which are paid me—I want your advice although I candidly tell you I cannot follow it as Mr. A—— is determined to let it work—My Shawls came in good order and I must beg you to tell my Boy’s that I am afraid I shall not be able to write to them as often as I wish for great part of my time is occupied entirely with my journal which I cannot neglect as it is to please my father that I write it.I shall send by return of Ship the Vertical Jack and am very sorry Mr Cruft has not sent me any butter. Make my love acceptable to your father and Mother and believe me ever yours
				
					L C Adams
				
				
					Nothing heard of Mr & Mrs. Clarke—
				
			